                Case 2:18-cr-00218-TLN Document 43 Filed 06/10/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-218-TLN
12                                Plaintiff,              STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            FINDINGS AND ORDER
14   LEWIS CLARENCE MCCUTCHEON,                           DATE: June 11, 2020
                                                          TIME: 9:30 a.m.
15                                Defendant.              COURT: Hon. Troy L. Nunley
16

17          This case is set for a trial confirmation hearing on June 11, 2020, and for jury trial on July 20,

18 2020. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

19 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

20 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

21 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
22 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

23 as well as the declarations of judicial emergency, were entered to address public health concerns related

24 to COVID-19.

25          Although the General Orders and declarations of emergency address the district-wide health

26 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:18-cr-00218-TLN Document 43 Filed 06/10/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4).

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00218-TLN Document 43 Filed 06/10/20 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.      By previous order, this matter was set for jury trial on July 20, 2020, and a trial

 5 confirmation hearing on June 11, 2020.

 6          2.      By this stipulation, defendant now moves to continue the jury trial until November 2,

 7 2020, at 9:00 a.m., with a trial confirmation set for September 24, 2020, at 9:30 a.m., and to exclude

 8 time between June 11, 2020, and November 2, 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local

 9 Code T4].

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that the discovery associated with this case

12          includes approximately 119 pages of documents consisting of investigative reports, photographs,

13          and other documents, in addition to multiple audio and video recordings. All of this discovery

14          has been either produced directly to counsel and/or made available for inspection and copying.

15                  b)     Defendant has requested multiple additional items in discovery. The government

16          has been in the process of collecting these items. AUSA Timothy Delgado was managing this

17          process prior to his death on March 8, 2020. Since then, AUSA David Spencer has taken over

18          the case as lead counsel and overseen the collection of the items requested by the defense in

19          discovery. In recent months, however, the government has met with unanticipated delays in

20          collecting and producing these items due to the COVID-19 pandemic and resulting shelter-in-

21          place orders. The government has made substantial progress and expects to make a

22          supplemental production of discovery in the near future.

23                  c)     Counsel for defendant desires additional time to review the discovery that has

24          been produced and the new discovery that soon will be produced, to conduct defense

25          investigation, to evaluate a potential motion to suppress, and to otherwise prepare for trial.

26                  d)     Counsel for defendant believes that failure to grant the above-requested

27          continuance would deny her the reasonable time necessary for effective preparation, taking into

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00218-TLN Document 43 Filed 06/10/20 Page 4 of 5


 1          account the exercise of due diligence. Among other things, counsel for the defendant has a four-

 2          week trial set for September 15, 2020, in state court.

 3                  e)      The government does not object to the continuance.

 4                  f)      In addition, because of the public health concerns cited by the General Orders and

 5          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 6          ends-of-justice delay is particularly apt in this case.

 7                  g)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                  h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of June 11, 2020 to November 2,

12          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20

21
      Dated: June 8, 2020                                      MCGREGOR W. SCOTT
22                                                             United States Attorney
23
                                                               /s/ DAVID W. SPENCER
24                                                             DAVID W. SPENCER
                                                               Assistant United States Attorney
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00218-TLN Document 43 Filed 06/10/20 Page 5 of 5

     Dated: June 8, 2020                            /s/ Kelly Babineau
 1                                                  Kelly Babineau
                                                    Counsel for Defendant
 2
                                                    LEWIS CLARENCE
 3                                                  McCUTCHEON

 4

 5

 6                                      FINDINGS AND ORDER

 7        IT IS SO FOUND AND ORDERED this 9th day of June, 2020.

 8

 9

10

11                                                       Troy L. Nunley
                                                         United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
